COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  HERIBERTO ARMENDARIZ,                          §              No. 08-21-00100-CV

                       Appellant,                §                Appeal from the

  v.                                             §               383rd District Court

  MARIA C. FLORES,                               §            of El Paso County, Texas

                         Appellee.               §             (TC# 2021DCV0897)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 27, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Carlos Quinonez, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before February 27, 2022.

       IT IS SO ORDERED this 27th day of January, 2022.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.